UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07528 Special Opportunities Fund, Inc. (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Andrew Dakos Brooklyn Capital Management, LLC 60 Heritage Drive Pleasantville, NY 10570 (Name and address of agent for service) Copy to: Thomas R. Westle, Esq. Blank Rome LLP The Chrysler Building 405 Lexington Avenue New York, NY 10174 1-877-607-0414 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2010 Date of reporting period: July 1, 2009 to June 30, 2010 Item 1. Proxy Voting Record. Name of Fund: Special Opportunities Fund, Inc. (SPE) Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker RVS Lasalle International Real Estate Fund 4/8/2010 76932W102 SLS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To elect five Directors, one of which to hold office until the 2012 Annual Meeting of Stockholders and four of which to hold office until the 2013 Annual Meeting of Stockholders and all until their successors are elected and qualify. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To consider a proposal to ratify the selection of Ernst& Young LLP as the Corporation’s independent registered public accounting firm. Issuer Company Name Meeting Date CUSIP Ticker Tri-Continental Corp. 4/8/2010 TY Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To elect five Directors, one of which to hold office until the 2012 Annual Meeting of Stockholders and four of which to hold office until the 2013 Annual Meeting of Stockholders and all until their successors are elected and qualify. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To consider a proposal to ratify the selection of Ernst& Young LLP as the Corporation’s independent registered public accounting firm. Issuer Company Name Meeting Date CUSIP Ticker MVC Capital Inc. 4/27/2010 MVC Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 1. Election of Directors Nominees: 01) Emilio Dominianni 02) Gerald Hellerman03) Warren Holtsberg 04) Robert Knapp 05) William Taylor 06) Michael Tokarz. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To Ratify the selection of Ernst & Young LLP as the Fund's independent registered public accounting firm. Such other business as may properly come before the meeting or any adjournment thereof. Issuer Company Name Meeting Date CUSIP Ticker Sunamerica Focused Alpha Growth Fund 4/27/2010 FGF Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for Election of the following nominees 1-01-Dr. Judith L. Craven, 02-William J. Shea. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against To approve a shareholder proposal recommending that the board promptly initiate a self-tender offer under which the fund shall repurchase 50% of its issued shares at a price equivalent to 98% of the net asset value per share. Shareholder Company Name Meeting Date CUSIP Ticker LMP Capital & Income Fund 4/30/2010 50208A102 SCD Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees 1-01-Leslie H. Gelb, 02- William R Hutchinson, 03-R.Jay Gerken. Issuer Company Name Meeting Date CUSIP Ticker Blue Chip Value Fund, Inc. 5/4/2010 BLU Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 1) To elect one Class I director to serve until the Annual Meeting of Stockholders in the year 2013 and until the election and qualification of his successor. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 2) To ratify the appointment by the Board of Directors of Delotte & Touche LLP as the Fund's independent registered public accounting firm for its fiscal year ending December 31, 2010. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For 3) In their discretion, the proxies are authorized to vote upon such other business as may properly come before the Meeting or any adjournment thereof. Issuer Company Name Meeting Date CUSIP Ticker The Gabelli Global Multimedia Trust, Inc. 6/8/2010 36239Q109 GGT Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against 1. Western's proposal to elect two nominees to serve as Directors of the Board of Directors of the Fund (the "Board") until the 2013 annual meeting of shareholders: 1) Gregory R. Dube02) Arthur D. Lipson. Shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against 2. David Massey's proposal that the Board take the necessary steps to declassify the Board so that all Directors are elected on an annual basis. To vote and otherwise represent the undersigned on any other matter that may properly come before the Annual Meeting or any postponements or adjournments thereof. Shareholder Company Name Meeting Date CUSIP Ticker The Gabelli Global Multimedia Trust, Inc. 6/8/2010 36239Q109 GGT Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for the election of the following nominees 1-01-Marion J Gabelli, CFA , 02-Thomas E. Bratter. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against Shareholder proposal to eliminate the fund's classified board structure. Shareholder Company Name Meeting Date CUSIP Ticker H & Q Healthcare Investors 6/8/2010 HQH Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For A vote for election of the following nominees 1-01-Eric Oddleifson, 02-Oleg M. Pohotsky, 03-William S Rearsdon. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To ratify the selection of Deloitte & Touche LLP as the independent registered public accountants of the fund for the fiscal year ending September 30, 2010. Issuer Company Name Meeting Date CUSIP Ticker DWS Enhanced Commodity Strategy Fund, Inc. 6/28/2010 23338Y100 GCS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against Western's proposal to elect three nominees to serve as class I Directors of the Board of Directors of the Fund (the "Board") 01) Arthur D. Lipson 02) Richard A. Rappaport 03) William J. Roberts and five nominees to serve as class III Directors of the Board 04) Neil Chelo 05) Matthew S. Crouse06) Robert H. Daniels 07) Gregory R. Dube 08) Robert A. Wood. Shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For The Fund's proposal to consider and vote upon an agreement and plan of reorganization and the transactions it contemplates, including the transfer of all of the assets of the fund to DWS Enhanced Commodity Strategy Fund, a series of DWS Institutional Funds (the "ECS Open-end Fund"), in exchange for shares of the ECS Open-end Fund and the assumption by the ECS Open-end Fund of all the liabilities of the fund and the distribution of such shares, expected to occur on a tax-free basis for federal income tax purposes, to the stockholders of the fund in complete liquidation and termination of the fund. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against Western's proposal to terminate the Investment Management Agreement between the Fund and Deutsche Investment Management America Inc. Shareholder Company Name Meeting Date CUSIP Ticker DWS Enhanced Commodity Strategy Fund, Inc. 6/28/2010 23338Y100 GCS Vote Management Recommended Vote Proposal Propose by issuer or shareholder SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For Directors proposal to elect three nominees to serve as class I Directors of the Board of Directors of the Fund (the "Board") 01) Dawn-Marie Driscoll 02) John W. Ballantine 03) Henry P. Becton, Jr. and five nominees to serve as class III Directors of the Board 04) Rebecca W. Rimel 05) Paul K.Freeman06) William MCClayton 07) William N. Searcy Jr. 08) Robert H. Wadsworth. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. For To consider & vote upon an agreement and plan of reorganization and the transactions it contemplates, including the transfer of all of the assets of DWS Enhanced Commodity Strategy Fund, a series of DWS Institutional Funds (The "ECS Open-end Fund"), all as more fully described in the Proxy Statement. Issuer SPE instructed its nominee to vote the shares beneficially owned by SPE on the record date in the same proportion as the vote of all other holders of such shares. Against If properly presented at the meeting, a stockholder proposal to terminate the investment management agreement between the fund and Deutsche Investment Management Americas Inc. Shareholder SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Special Opportunities Fund, Inc. By (Signature and Title) /s/ Andrew Dakos Andrew Dakos, President Date 8/17/2010
